Case 2:20-cv-01364-JDC-KK Document 8 Filed 01/06/21 Page 1 of 1 PageID #: 43




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

STERLING RENEVA RIVERS                                  DOCKET NO. 2:20-cv-1364
    REG. #19231-078                                             SECTION P

VERSUS                                                  JUDGE JAMES D. CAIN, JR.

MICHAEL CARVAJAL, ET AL                                 MAGISTRATE JUDGE KAY


                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law,

and noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that all claims against

defendants Stoute, Droddy and Deville be DENIED and DISMISSED WITH

PREJUDICE as frivolous.

       THUS DONE AND SIGNED in Chambers, on this 6th day of January, 2021.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
